FILED
                             NOT FOR PUBLICATION                            JUN 06 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



PAUL SCOTT KLEIN,                                No. 10-15538

               Plaintiff - Appellant,            D.C. No. 3:08-cv-00177-ECR-
                                                 RAM
  v.

HOWARD SKOLNIK; et al.,                          MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                    Edward C. Reed, Jr., District Judge, Presiding

                              Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Nevada state prisoner Paul Scott Klein appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging that the

confiscation of his discounted magazine subscription renewal offer violated his

First and Fourteenth Amendment rights. We have jurisdiction under 28 U.S.C.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo. Frost v. Symington, 197 F.3d 348, 353 (9th Cir.

1999). We affirm.

       The district court properly granted summary judgment on Klein’s First

Amendment claim because Klein failed to raise a genuine dispute of material fact

as to whether the contested prison regulations were rationally related to legitimate

penological objectives. See Turner v. Safley, 482 U.S. 78, 89-91 (1987); Frost,

197 F.3d at 357; Mauro v. Arpaio, 188 F.3d 1054, 1059-60 (9th Cir. 1999).

       The district court properly granted summary judgment on Klein’s Fourteenth

Amendment due process claim because Klein failed to raise a genuine dispute of

material fact about whether he was deprived of a liberty or property interest. See

Kildare v. Saenz, 325 F.3d 1078, 1085 (9th Cir. 2003) (“Procedural due process

claims require [ ] a deprivation of a constitutionally protected liberty or property

interest[.]”).

       Klein’s remaining contentions are unpersuasive.

       Klein’s motion filed on June 28, 2010 concerning his prison copy account is

denied as moot.

       AFFIRMED.




                                           2                                    10-15538
                                           FILED
PREGERSON, Circuit Judge, dissenting:       JUN 06 2011
    I dissent.
                                        MOLLY C. DWYER, CLERK
                                         U .S. C O U R T OF APPE ALS